Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00294-CV

        GLOBAL TANK CONSTRUCTION, LLC and Scott Leonard d/b/a Global Tank
                             Construction,
                              Appellants

                                                  v.

                                 TARSCO BOLTED TANK, INC.,
                                         Appellees

                       From the 81st Judicial District Court, Frio County, Texas
                                  Trial Court No. 16-08-00339CVF
                             Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 21, 2019

DISMISSED FOR WANT OF PROSECUTION

           A filing fee of $205.00 was due when appellants filed their notice of appeal. See TEX. R.

APP. P. 32.1 (providing an appellant in a civil case shall file a docketing statement promptly upon

filing the notice of appeal); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE

SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL

ON   MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). We issued an order

on July 2, 2019, notifying appellant that the filing fee had not been paid. We ordered appellants
                                                                                      04-19-00294-CV


to pay the filing fee on or before July 12, 2019. Our order advised appellants that if the filing fee

was not paid, this appeal would be dismissed.

       The filing fee has not been paid. We therefore dismiss this appeal. See TEX. R. APP. P.

42.3(c) (permitting appellate courts to dismiss an appeal when appellant fails to comply with a

court order); In the Interest of E.J.V., No. 04-18-00035-CV, 2018 WL 1511773, at *1 (Tex. App.—

San Antonio Mar. 28, 2018, no pet.) (mem. op.) (per curiam) (dismissing appeal, in part, for failure

to comply with order to pay filing fee).

                                                  PER CURIAM




                                                -2-